Citation Nr: 0007782	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  93-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for purposes of dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1945.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1995, the Board upheld the RO's denial of the 
appellant's claim.  The appellant, the widowed spouse of the 
veteran, filed a timely appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).  

In July 1996, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the appellant's 
attorney filed a joint motion to vacate the Board's decision 
and to remand this matter for development and readjudication.  

In our September 1995 determination, the Board found that the 
evidence received since a March 1987 decision was new and 
material evidence and was sufficient to reopen the 
appellant's claim.  This determination was not disputed by 
the parties of the joint motion.  Consequently, the Board has 
adjudicated this claim on a de novo basis.

In February 1997, the Board again upheld the RO's denial of 
the veteran's claim.  The appellant again filed a timely 
appeal to the Court.  In July 1997, the General Counsel and 
the veteran's attorney filed a second joint motion to vacate 
the Board's decision and to remand this matter for 
development and readjudication.  The Court granted the joint 
motion that month, vacating and remanding the case to the 
Board.  In October 1997, the Board remanded this case to the 
RO for the development requested by the second joint motion.


REMAND

Based on a review of this record, it does not appear the RO 
has issued a supplemental statement of the case on this issue 
since February 1993.  Since this time, extensive evidence has 
either been submitted by the appellant's attorney or obtained 
by the RO.  38 C.F.R. § 20.1304(c) (1999) provides that any 
"pertinent" evidence submitted by the appellant or 
representative which is accepted by the Board, or any such 
evidence referred to the Board from the RO, must be referred 
to the RO for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the appellant or representative or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  In October 1997, the Board stated that if the 
benefits sought on appeal were not granted to the appellant's 
satisfaction, a supplemental statement of the case should be 
prepared and the appellant and his representative should be 
given the applicable period of time for reply

The undersigned is particularly concerned that the veteran's 
attorney does not appear to have received copies of 
communications between the RO and the Office of Regional 
Counsel for Portland, Oregon (RC).  In particular, it is 
unclear if the appellant's attorney has received a copy of 
the November 1999 memorandum of the RC to the RO or the 
October 1999 "statement of fact" submitted from the RO to 
the RC.

Accordingly, the case is REMANDED to the RO for the following 
action:



The RO should prepare a supplemental 
statement of the case with consideration 
of 38 U.S.C.A. § 103(a) (West 1991), 
38 C.F.R. § 3.205(c) (1999) and the 
Court's determination in Sandoval v. 
Brown, 7 Vet. App. 7 (1994).  The 
appellant's attorney should be provided 
all pertinent evidence, including, but 
not limited to, the November 1999 
memorandum of the RC to the RO and the 
October 1999 "statement of fact" 
submitted to the RC from the RO.  The 
appellant and his representative should 
be given the applicable period of time 
for reply.

The appellant should be scheduled for a 
personal hearing in Reno, Nevada, as 
requested by his representative in a 
letter dated January 25, 2000. 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.  No action is 
required of the veteran unless he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




